1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     5510 So. Fort Apache Rd, Suite 30
6    Las Vegas, NV 89148
     Phone: (702) 856-7430
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                     DISTRICT OF NEVADA

19   MONICA EGBERT,                                  Case No.: 2:19-cv-00483-JAD-VCF
20                  Plaintiffs,
21
     vs.                                JOINT MOTION TO EXTEND TIME TO
                                        FILE STIPULATION OF DISMISSAL OF
22
     EQUIFAX INFORMATION SERVICES, LLC; TRANS UNION LLC
23   TRANS UNION, LLC, and CENLAR
     FEDERAL SAVINGS BANK,              [FIRST REQUEST]
24
                    Defendants.
25

26          Plaintiff Monica Egbert (“Plaintiff”) and Defendant Trans Union LLC; (“Trans Union” or
27   “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby move
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION
     LLC[FIRST REQUEST] - 1
1    jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union (45) forty-five
2
     days:
3
             1.     The Parties settled this matter on July 3, 2019 [ECF Dkt. 38].
4
             2.     The Parties are currently working on finalizing their Settlement Agreement.
5

6            3.     The Parties request and extension of thirty days to file their Stipulation of Dismissal

7    of Trans Union to allow them additional time to finalize the settlement agreement.
8
             4.     Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than
9
     October 15, 2019.
10

11        DATED September 17, 2019.
12
      KNEPPER & CLARK LLC                                ALVERSON TAYLOR & SANDERS

13    /s/ Shaina R. Plaksin                              /s/ Trevor Waite
      Matthew I. Knepper, Esq.                           Kurt R. Bonds, Esq.
14    Nevada Bar No. 12796                               Nevada Bar No. 6228
15    Miles N. Clark, Esq.                               Trevor Waite, Esq.
      Nevada Bar No. 13848                               Nevada Bar No. 13779
16    Shaina R. Plaksin, Esq.                            Email: kbonds@alversontaylor.com
      Nevada Bar No. 13935                               Email: twaite@alversontaylor.com
17    Email: matthew.knepper@knepperclark.com            Counsel for Defendant
18    Email: miles.clark@knepperclark.com                Trans Union LLC
      Email: shaina.plaksin@knepperclark.com
19
      HAINES & KRIEGER LLC
20    David H. Krieger, Esq.
21    Nevada Bar No. 9086
      Email: dkrieger@hainesandkrieger.com
22    Counsel for Plaintiff
              ORDER GRANTING EXTENSION OF TIME FOR PARTIES TO FILE
23                   STIPULATION OF DISMISSAL OF TRANS UNION LLC
24
             IT IS SO ORDERED.
25

26                                         _________________________________________
                                           UNITED
                                           UNITED STATES
                                                   STATESDISTRICT
                                                            DISTRICTCOURT
                                                                        JUDGEJUDGE
27                                         Dated: September 25, 2019.
                                           DATED this ____ day of _________ 2019.
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION
     LLC[FIRST REQUEST] - 2
